Citation Nr: 9910111	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-23 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for service-connected 
fibromyalgia rheumatica, currently rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for low back disability and assigned a 10 percent 
evaluation effective from July 1995.  A notice of 
disagreement was received in April 1997, a statement of the 
case was issued in May 1997, and a substantive appeal was 
received in August 1997. 


FINDING OF FACT

The veteran's service-connected fibromyalgia rheumatica is 
manifested by complaints of low back pain resulting in not 
more than slight limitation of motion; there is no muscle 
spasm on extreme forward bending, no unilateral loss of 
lateral spine motion in the standing position and no 
pertinent symptoms present more than one-third of the time. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
fibromyalgia rheumatica have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40-4.46, 
4.71a, Diagnostic Codes 5002, 5025, 5292, 5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  With such an appeal, 
the proper evaluation(s) to be assigned over the period in 
question is for consideration.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  After reviewing the evidence 
of record which includes various private and VA medical 
reports, including a February 1998 VA examination report, the 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a). 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Further, in order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).

The service-connected low back disability at issue has been 
described by the RO for rating purposes as fibromyalgia 
rheumatica.  "[F]ibro is a prefix denoting relationship to 
fibers: and "myalgia" is "muscular pain."  Hoag v. Brown, 
4 Vet.App. 209, 211 (1993).  The RO has considered the 
veteran's disability under several diagnostic codes.  

Under Diagnostic Code 5025 for fibromyalgia (fibrositis, 
primary fibromyalgia syndrome), with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, a 10 percent rating is 
for application when continuous medication is required for 
control and a 20 percent rating is for application when 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time. 

It appears that the RO has also considered the severity of 
the veteran's disability under the criteria of Diagnostic 
Code 5002 for arthritis rheumatoid (atrophic).  Under this 
Code, chronic residuals are to be rated under the criteria 
for the specific joints involved.  If an active process with 
one or two exacerbations a year in a well-established 
diagnosis, a 20 percent rating is for application.

Looking to the applicable criteria for low back disability, 
slight limitation of motion of the lumbar spine warrants a 10 
percent rating, and moderate limitation of motion of the 
lumbar spine warrants a 20 percent rating.  Diagnostic Code 
5295 provides that for a lumbosacral strain with 
characteristic pain on motion, a 10 percent rating is 
warranted.  For lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, a 20 percent rating is 
warranted.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The evidence reflects that the veteran experienced chronic 
back pain which began in service in 1972, he was seen in 1973 
for complaints of backache, and in 1974 for complaints of 
chronic intermittent low back pain.  Clinical testing was 
negative, and in 1974 the veteran was diagnosed with 
myostrain and low back pain.  The diagnoses include 
myofascial syndrome, later diagnosed as fibromyalgia 
rheumatica.  A July 1996 VA examination report reflects 
diagnoses of a low back myofascial syndrome, and a mild to 
moderate L5-S1 central disc bulging slightly to the left.  A 
VA medical opinion in December 1996 concluded, based on a 
review of the medical records, that the veteran had 
fibromyalgia rheumatica or chronic low back myofascial 
syndrome. 

The evidence also reflects that the veteran has an L5-S1 disc 
bulge which is unrelated to his active service.  The December 
1996 VA report indicated that the non-service-connected L5-S1 
disc bulging may be exacerbating features of the veteran's 
fibromyalgia rheumatica syndrome, resulting in secondary 
intermittent low back pain with paraspinous muscle spasms, 
but that L5-S1 disc bulging was a separate unrelated medical 
diagnosis.  The VA examiner at the February 1998 VA 
compensation examination assessed the veteran as having a 
mild disc bulge at L5-S1 which was inconsequential and not 
the source of the reported pain.  VA disability compensation 
regulations provide that the use of manifestations not 
resulting from service-connected disease or injury, or the 
evaluation of the same disability under various diagnoses, is 
to be avoided.  38 C.F.R. § 4.14.  

The February 1998 VA compensation examination resulted in the 
relevant assessment of chronic continuous low back pain.  
Significant clinical findings included normal range of motion 
without complaints of pain on motion, normal lumbar spine X-
rays, and essentially normal CT scan and myelogram.  

The Board notes the veteran's relevant personal hearing 
testimony in September 1996 regarding back symptomatology 
during service.  He testified that after service he sought 
medical treatment for the back and obtained relief off and 
on.  Mrs. S testified at the hearing essentially that she had 
known the veteran since before service, and that since 
service the veteran's back symptomatology had worsened.  

The evidence of record reflects that the veteran's 
fibromyalgia rheumatica is primarily manifested by complaints 
of continuous low back pain.  This symptomatology is 
encompassed by the analogous rating for a lumbosacral strain, 
which evidences similar symptomatology, anatomical location, 
and functional effect, including characteristic pain on 
motion.  Therefore, as a 10 percent rating under Diagnostic 
Code 5295 encompasses the veteran's symptomatology of chronic 
continuous low back pain, a 10 percent rating is the 
appropriately assigned rating.  38 C.F.R. § 4.71a. 

Moreover, as there is no evidence that the veteran's back 
disability evidences symptomatology analogous to lumbosacral 
strain with muscle spasm on extreme forward bending, or 
unilateral loss of lateral spine motion in the standing 
position, a 20 percent rating is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  The Board notes that, while a 
July 1996 VA compensation examination noted that the veteran 
had bilateral paraspinous muscle spasms in the lumbar region, 
these were attributed to his non-service-connected L5-S1 
central disc bulging.  

With regard to a rating for range of motion, as the veteran 
has been found to have essentially normal range of motion of 
the lumbosacral spine, a rating in excess of 10 percent is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

In accordance with the holding of the Court in DeLuca v. 
Brown, 6 Vet. App. 321, 324 (1995), the Board recognizes that 
pain on motion or weakness may result in additional 
functional limitation.  However, in this veteran's case, 
while the veteran has made general assertions of chronic low 
back pain, he was found to have full range of motion with no 
complaints of pain upon range of motion testing.  The 
examiner at the February 1998 VA compensation examination 
commented that much of the veteran's low back pain was either 
fictitious for secondary gain or psychosomatic, and that he 
saw no physiologic or anatomic reason why low back pain 
complaints should make the veteran unemployable.  The 
December 1996 VA examination report also reflects that the 
veteran had a somatization disorder.  For these reasons, the 
Board finds that an increased rating based on additional 
limitation of motion due to weakness or pain on motion is not 
warranted by the evidence of record.  See 38 C.F.R. § 4.40.

Furthermore, the evidence does not demonstrate that a rating 
in excess of 10 percent is warranted for any period of time 
from the date of the veteran's claim for service connection 
for a back disorder to the present so as to warrant a 
"staged" rating.  While the evidence of record, including 
private treatment records, reflect that in 1995 the veteran's 
work status was "extremely guarded," this was attributed to 
his non-service-connected disc bulge or discogenic disease.  
The evidence otherwise shows an overall picture of chronic 
and continuous low back pain , but without significant 
exacerbation.  For the reasons stated, the Board finds that a 
rating for service-connected fibromyalgia rheumatica in 
excess of the currently assigned 10 percent rating is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 
4.20, 4.40-4.46, 4.71a, Diagnostic Code 5299-5295. 

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

